ACCEPTED
                                                                                                                            06-15-00068-CR
                                                                                                                 SIXTH COURT OF APPEALS
Appellate Docket Number:       06-15-00068-CR.                                                                         TEXARKANA, TEXAS
                                                                                                                       5/26/2015 3:11:51 PM
                                                                                                                           DEBBIE AUTREY
Appellate Case Style: Style: DESMOND JUWON WOODS

                       Vs. State of Texas
                                                             w
                                                             I m-                                                                    CLERK




Companion Case:         06-15-00063-CR                                                                    FILED IN
                                                                                                   6th COURT OF APPEALS
                                                                                                     TEXARKANA, TEXAS
                                                                                                   5/26/2015 3:11:51 PM
                                                                                                       DEBBIE AUTREY
Amended/corrected statement:    E                                                                          Clerk

                                            DOCKETING STATEMENT (Criminal)
                                           Appellate Court   6th Court of Appeals
                                 (to be filed in the court of appeals upon perfection of appeal under TRAP 32)




                                                                Page I of
 111. Appellee                                                                      IV. Appellee Attorney(s)

                                                                                          Lead Attorney
                                                                                   First Name:         STEVE
                                                                                   Middle Name:
                                                                                   Last Name:          COWAN
                                                                                   Suffix:
                                                                                   Li Appointed            Z District/County Attorney
                                                                                   Li Retained             LII Public Defender
                                                                                   Firm Name:             MORRIS COUNTY
                                                                                   Address 1:          500 BROADNAX
                                                                                   Address 2:
                                                                                   City:               DAINGERFIELD
                                                                                   State:      Texas                            Zip+4:    75638
                                                                                   Telephone:          903-645-2021               ext.
                                                                                   Fax:        903-645-7666
                                                                                   Email: steve.cowan@co.niorris.tx.us
                                                                                                                                          Add Another Appel lee/
                                                                                   SBN:        04912300                                         Attorney

V. Perfection Of AppeaL Judgment And Sentencing

Nature of Case (Subject matter THEFT OF COPPER                                     Was the trial by:      R1   jury or   Li   non-jury?
or type of case):                                                                  Date notice of appeal filed in trial court: May 7, 2015""` , "
Type of Judgment: Jury Trial
                                                                                    If mailed to the trial court clerk, also give the date mailed
Date trial court imposed or suspended sentence in open court or date
                                                                                   May 7, 2015
trial court entered appealable order: May 6. 2015
Offense charged: THEFT OF COPPER LESS THAN $20,000                                 Punishment assessed: TWO YEARS STATE JAIl..

Date of offense:     12/24/2012                                                     Is the appeal from a pre-trial order?       Li Yes Li No
Defendant's plea: Not Guilty                                                       Does the appeal involve the constitutionality or the validity of a
                                                                                   statute, rule or ordinance?
If guilty, does defendant have the trial court's certificate to appeal?
                                                                                   fl Yes F-1 No
Li Yes Li    No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:             IYes     Li   No If yes, date filed: May 11, 2015
Motion in Arrest of Judgment:     Li Yes        No If yes, date filed:
Other:   Li Yes Li No                                 If yes, date filed:
If other, please specify:


VII. Indigency Of Party: (Attach file-stamped copy of motion and affidavit)


Motion and affidavit filed:  Li Yes Li No Li NA                   If yes, date filed: UNKNOWN
Date of hearing:                           Li NA
Date of order:                             Li NA
Ruling oil motion    Li Granted Li Denied Li NA                   If granted or denied date of ruling



                                                                            Page 2 of 5
VIII. Trial Court And Record

Court: 76TH JUDICIAL COURT                                           Clerk's Record:
County: MORRIS                                                       Trial Court Clerk: NDistrict        E County
Trial Court Docket Number (Cause no):            10,976-CR           Was clerk's record requested?       Z Yes fl   No
Trial Court Judge (who tried or disposed of the case):               If yes, date requested: May 7, 2015
                                                                     If no, date it will be requested:
First Name:         DANNY                                            Were payment arrangements made with clerk?
Middle Name:                                                                                                 Yes   fl   No   N Indigent
Last Name:          WOODSON
Suffix:
Address I:          P.O. BOX 399
Address 2:
City:               MT. PLEASANT
State:      Texas                   Zip   +    4: 75456
Telephone:          903-577-6736        ext.
Fax:
Email:


Reporter's or Recorder's Record:
Is there a reporter's record?   E Yes          No
Was reporter's record requested? EYes flNo
Was the reporter's record electronically recorded? FYes MNo
If yes date requested May 7, 2015
Were payment arrangements made with the court reporter/court recorder?      F Yes        No   Z Indigent

       Court Reporter                          Court Recorder
LI     Official                         El     Substitute


First Name:         CRESTA
Middle Name:
Last Name:          LEFEVRE
Suffix:
Address I:          P.O. BOX 480
Address 2:
City:               DAINGERFIELD
State: Texas                        Zip + 4: 75683
Telephone:          903-645-2581        ext.
Fax:        903-645-3433
Email: crestalefevregrnail.com
     X. Signature                            kz




    Signature of counsel (or Pro Se Party)                                                 Date:

                                                                                           State Bar No:
    Printed Name

    Electronic Signature:   .S;   EBB B. MOBLEY                                            Name:
           Optional



I   Xl. Certificate of Service
                                                                                                                         MjwM-,~~




    The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial court's
    order or judgment as follows on MAY 26, 2015




    Signature of counsel (or pro se party)                             Electronic Signature:
                                                                              (Optional)


                                                                       State Bar No.: 1423
    Person Served:
    Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
    state.
                                  (I) the date and manner of service;
                                  (2) the name and address of each person served, and
                                  (3) if the person served is a party's attorney, the name of the party represented by that attorney




                                                                       Page 4 of 5
Please enter the following for each person served:




                                                     Page 5 of 5